Exhibit 10.2

ACHILLION PHARMACEUTICALS, INC.

June 5, 2012

Dr. Elizabeth A. Olek

152 Temple Street, #211

New Haven, CT 06510

Dear Elizabeth:

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Achillion Pharmaceuticals, Inc. (the “Company”). Payment
of the separation pay described below is contingent on your agreement to and
compliance with the terms of this Agreement. Neither this offer to you nor the
Company’s entering into this Agreement shall constitute an admission by the
Company.

1. Resignation from Employment. The Company will accept your resignation from
employment effective as of June 18, 2012 (the “Resignation Date”). You
acknowledge that from and after the Resignation Date, you shall have no
authority to, and shall not, represent yourself as an employee of the Company.
The Company will not contest any application you make for unemployment benefits.

As you know, the Company is obligated to publicly report your resignation, and
will share with you in advance the form of the public filing.

Except as set forth above, it is the policy of the Company not to provide any
information to any third parties about your employment, other than to confirm
your dates and employment, position held and compensation earned. Absent an
express written release from you, the Company will follow this policy with
respect to your employment and your resignation from employment.

2. Separation Pay.

If you execute and do not revoke this Agreement as you are entitled to do as
explained below, the Company will continue to pay you your current regular base
salary, less applicable payroll withholdings, on a payroll basis through
December 31, 2012 (the “Separation Pay”). In addition, if you have not secured
employment with another organization, the Company will continue to pay your
regular base salary, less applicable payroll withholdings, for an additional
period extending through the earlier of June 18, 2013, or the date you commence
such employment (the “Extended Separation Pay”). The Separation Pay will begin
with the next regular payroll that follows the eighth day after you execute this
Agreement as described below.



--------------------------------------------------------------------------------

By law, and regardless of whether you sign this Agreement, if you are insured
under the Company’s health insurance plans, you will have the right to continue
your insurance pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA). You will receive your COBRA notice under
separate cover. If you do not elect COBRA, your insurance coverage will cease on
June 30, 2012. As additional consideration for this Agreement, and if you elect
COBRA coverage, the Company will continue to contribute the Company portion of
your health insurance premiums for coverage through the earlier of (a) June 18,
2013, or (b) when you obtain comparable health insurance through another plan.

You acknowledge and agree that the Separation Pay is not otherwise due or owing
to you under any Company employment agreement (oral or written) or Company
policy or practice. You also agree that the Separation Pay to be provided to you
is not intended to and does not constitute a severance plan and does not confer
a benefit on anyone other than you. You further acknowledge that except for the
Separation Pay, and your wages for work performed through June 18, 2012, you are
not now and shall not in the future be entitled to any other compensation from
the Company including, without limitation, other wages, commissions, bonuses,
vacation pay, holiday pay, paid time off or any other form of compensation or
benefit.

3. Stock Options. You currently hold options to purchase 473,782 shares of
Company common stock, of which 186,938 are vested and exercisable as of your
Resignation Date and have an intrinsic value of $710,141, as of the most recent
closing price (see Attachment A.) Such value shall fluctuate with the Company’s
stock price until exercise. Under the terms of the Company’s 2006 Stock
Incentive Plan (the “2006 Plan”), these options will remain exercisable for 90
days after your Resignation Date. You acknowledge that you do not have now and
will not in the future, have any right to vest in or exercise any other stock
option or other Company security of whatever kind or name. All options shall
continue to be governed by the 2006 Plan.

4. Additional Obligations to the Company

(a) On the Resignation Date, you will return to the Company all Company
documents and data (and any copies thereof) and property (including, without
limitation, all cell phones, pagers and other company equipment and data).

(b) You acknowledge that your Employment Agreement with the Company, dated as of
November 6, 2007, and amended and restated as of April 5, 2011, shall terminate
on the Resignation Date. However, your Non-Competition and Non-Solicitation
Agreement and Non-Disclosure and Assignment of Inventions Agreement shall
continue in full force and effect pursuant to the terms of such agreement.

(c) You will maintain all information relating in any way to the negotiation of
this Agreement, including the terms and amount of financial consideration
provided for in this Agreement, as confidential and you shall not disclose such
information to any person (other than an immediate family member, legal counsel
or financial advisor, provided that any such individual to whom disclosure is
made agrees to be bound by these confidentiality obligations),

 

2



--------------------------------------------------------------------------------

business entity or government agency (except as mandated by state or federal
law), except that nothing in this paragraph shall prohibit you from
participating in an investigation with a state or federal agency if requested by
the agency to do so.

(d) You will cooperate in the transition of your duties to the Company in all
respects, and agree to make yourself reasonably available after the Resignation
Date through July 1, 2012 to assist the Company in such transition.

(e) Neither you or the Company will make any statements that are professionally
or personally disparaging about, or adverse to, the interests of the other
(which, as to the Company, includes its officers, directors, employees and
consultants).

5. Your Release of Claims. You hereby agree and acknowledge that by signing this
Agreement and accepting the Separation Pay, and for other good and valuable
consideration, you are waiving your right to assert any and all forms of legal
claims against the Company1/ of any kind whatsoever, whether known or unknown,
arising from the beginning of time through the date you execute this Agreement
(the “Execution Date”). Except as set forth below, your waiver and release
herein is intended to bar any form of legal claim, complaint or any other form
of action (jointly referred to as “Claims”) against the Company seeking any form
of relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages, or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against the Company, for any alleged action,
inaction or circumstance existing or arising through the Execution Date.

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
employment relationship with the Company or the termination thereof, including,
without limitation:

 

  ** Claims under any state or federal discrimination, fair employment practices
or other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act and any similar state statutes.

 

  ** Claims under any other state or federal employment related statute,
regulation or executive order (as they may have been amended through the
Execution Date) relating to wages, hours or any other terms and conditions of
employment.

 

1/

For purposes of this Agreement, the Company includes the Company and all other
related entities, and its and their present and former directors, officers,
partners, employees, trustees, agents, successors and assigns.

 

3



--------------------------------------------------------------------------------

  ** Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 

  ** Any other Claim arising under applicable law.

Notwithstanding the foregoing, this section does not release the Company from
any obligations expressly set forth in this Agreement nor is the Company
released from any obligation to indemnify you as required by law. You
acknowledge and agree that, but for providing this waiver and release, you would
not be receiving the economic benefits being provided to you under the terms of
this Agreement.

Also, because you are over the age of 40, and consistent with the provisions of
the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, the Company is providing you with twenty-one
(21) days in which to consider and accept the terms of this Agreement by signing
below and returning it to me. In addition, you may rescind your assent to this
Agreement if, within seven (7) days after you sign this Agreement, you deliver
by hand or send by mail (certified, return receipt and postmarked within such 7
day period) a notice of rescission to me. The eighth day following your signing
of this Agreement is the Effective Date.

Also, consistent with the provisions of the discrimination laws, nothing in this
release shall be deemed to prohibit you from challenging the validity of this
release under the Federal age or other discrimination laws or state equivalent
(the “Discrimination Laws”) or from filing a charge or complaint of
employment-related discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or state equivalent, or from participating in any
investigation or proceeding conducted by the EEOC or state equivalent. Further,
nothing in this release or Agreement shall be deemed to limit the Firm’s right
to seek immediate dismissal of such charge or complaint on the basis that your
signing of this Agreement constitutes a full release of any individual rights
under the Discrimination Laws, or to seek restitution to the extent permitted by
law of the economic benefits provided to you under this Agreement in the event
that you successfully challenge the validity of this release and prevail in any
claim under the Discrimination Laws. It is the Company’s desire and intent to
make certain that you fully understand the provisions and effects of this
Agreement. To that end, you have been encouraged and given the opportunity to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement.

6 . Entire Agreement/Modification/Waiver/Choice of Law/Enforceability. You
acknowledge and agree that this Agreement supersedes any and all prior or
contemporaneous oral and/or written agreements between you and the Company, and
sets forth the entire

 

4



--------------------------------------------------------------------------------

agreement between you and the Company except as specifically set forth herein.
No variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto. This Agreement shall be deemed to have
been made in the State of Connecticut and shall be construed in accordance with
the laws of Connecticut without giving effect to conflict of law principles.
Both parties hereby waive and renounce in advance any right to a trial by jury
in connection with such legal action. The provisions of this Agreement are
severable, and if for any reason any part hereof shall be found to be
unenforceable, the remaining provisions shall be enforced in full. This
Agreement, and all the terms and provisions contained herein, shall bind the
respective heirs, personal representatives, successors and assigns of you and
the Company, and inure to the benefit of each respective party, its agents,
directors, officers, employees, servants, successors and assigns. By executing
this Agreement, you are acknowledging that you have been afforded sufficient
time to understand the terms and effects of this Agreement, that your agreements
and obligations hereunder are made voluntarily, knowingly and without duress,
and that neither the Company nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement. The parties
agree that the last act necessary to render this Agreement effective is for the
Company to sign the Agreement, and that the Agreement may be signed on one or
more copies, each of which when signed will be deemed to be an original, and all
of which together will constitute one and the same Agreement.

If you agree to the foregoing, please sign and return this Agreement to me no
later than twenty-one days after you receive it.

 

Sincerely, ACHILLION PHARMACEUTICALS, INC. /s/ Michael D. Kishbauch By:  
Michael D. Kishbauch Its:   President and Chief Executive Officer

Dated:   June 18, 2012

Confirmed, Agreed and Acknowledged:

/s/ Elizabeth A. Olek

Elizabeth A. Olek

Dated: June 18, 2012

 

5